Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claims 2-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      It is not clear what is required of L3 and X of claims 2 and 11 because they are not defined in those claims.  It is not permissible to read limitations into claims.

B.     It is not clear what is required of L2, X, and Y of claims 3 and 12 because they are not defined in those claims.  It is not permissible to read limitations into claims.

C.     It is not clear what is required of L2 of the instant claims 4, 5, 13, and 14 because it is not defined in these claims.  It is not permissible to read limitations into claims.
  
            D.     It is not clear what is intended to be encompassed by the “traditional ligands” of the instant claims 6, 7, and 15.  The instant specification definition of “traditional ligands” of page 7, lines 7-11 is noted.  However, this definition recites “a traditional ligand, such as”.  The language “such as” indicates that the claimed traditional ligands are not limited to these traditional ligands.  It is not clear what other ligands are intended to be encompassed by the instantly claimed “traditional ligands.  The scope of the claim is therefore not clear.

	       Claims 8 and 9 depend from claim 7 and therefore contain the above noted indefiniteness of the instant claim 7.  Claim 16 depends from claim 15 and therefore contains the above noted indefiniteness of the instant claim 16.

     For the purpose of examination, any ligand will be taken as falling within the scope of the instantly claimed “traditional ligands”.  

	E.      It is not clear what is intended by “2-ME” of the instant claims 9 and 16 because it is not defined in the claims or the instant specification.  “2-ME” could have many reasonable meanings including a methyl group on the second carbon of an alkyl chain, the 2-methyl ethyl group, a 2-mercaptan ethylene group, etc.  The scope of “2-ME” is so indefinite and has so many possible meanings that it cannot be determined what it means and it will not be further examined.


	3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.     Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jousseaume et al., “A General Route to Alkylene-, Arylene-, or Benzylene-Bridged Ditin Hexachlorides and Hexaalkynides”, Organometallics, Volume 21, No. 22, 2002, pages 4590-4594.

Regarding claims 1 and 2:

Jousseaume discloses ditin compounds bridged with alkyl groups.  See Jousseaume, page 4592, Figure 1, page 4593, the bis stannyl compounds of the second column, lines 1-40 and 51-69, page 4594, the bis stannyl compounds on the entire page.  The instantly claimed stabilizer compositions do not require any further ingredients than specified in the instant claims.  These compounds therefore anticipate the instant claims 1 and  2. 

5.     Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3933750 Coates et al.

Regarding claims 1, 2, 10, and 11:

Coates discloses a tin stabilizer for halogen containing polymers which contains a moiety X which has the heteroatoms S therein.  It is clear from the instant claim 5, though it is not rejected in this paragraph, that X may contain heteroatoms.  See Coates, column 1, lines 6-10, and columns 3 to 4 and 5 to 6, noting the chemical formulas which contain multiple Sn atoms bridged with S-alkylene-S moieties.  These compounds anticipate the instant claims 1 and 2.  Coates, column 8, lines 26-44 discloses stabilizing halogen containing polymers with these compounds, which anticipates the instant claims 10 and 11.

6.      Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 109988382 Li et al., the machine English translation provided with this office action is referenced below unless otherwise noted.

Regarding claims 1-16:

Li discloses a tin stabilizer for halogen containing polymers which contains a moiety X which has the heteroatoms S and O therein.  See the entirety of the machine English translation of Li, including page 4, lines 1-2 and lines 15-22 and page 5, line 1.  Note the formulas which correspond to those of page 4, line 18 to page 5, line 1.  It is clear from the instant claim 5 that X may contain heteroatoms.  See Li, the Chinese document, page 2, the chemical formulas which have 2 or more Sn atoms.  These compounds fall within the scope of the compositions of the instant claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, 14, and 15.  The ligands on these structures are traditional ligands by virtue of their use in the prior art.  The sulfide groups attached to the tin atoms of the formula having a (II) above it falls within the scope of the sulfide ligands of the instant claim 16 which do not exclude them from being attached to each other.
The chemical formula below (IV) of the Chinese document falls within the scope of the instant claims 7, 8, and 9.  The ligands thereon are traditional by virtue of their use in the prior art.  The instant claim 8 includes the heteroatoms of the prior art compound.  The sulfides attached to the structure (IV) fall within the scope of the instant claim 9 which does not require all of the L moieties to be the groups claimed therein.

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762